UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1505



WILLIS FRALEY, JR.; LANETTE L. FRALEY,

                                          Plaintiffs - Appellants,

          versus


SEAN R. STODDARD, D.P.M.; UNITED STATES OF
AMERICA,

                                           Defendants - Appellees.



                            No. 99-1506



WILLIS FRALEY, JR.; LANETTE L. FRALEY,

                                          Plaintiffs - Appellants,

          versus


UNITED STATES OF AMERICA,

                                             Defendant - Appellee.



Appeals from the United States District Court for the Southern Dis-
trict of West Virginia, at Huntington. Robert J. Staker, Senior
District Judge. (CA-97-248-3, CA-97-866-3)
Submitted:   August 24, 1999          Decided:   September 14, 1999


Before MURNAGHAN, ERVIN, and NIEMEYER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James E. Spurlock, SPURLOCK LAW OFFICES, Huntington, West Virginia,
for Appellants. Kevin A. Nelson, KAY, CASTO & CHANEY, P.L.L.C,
Charleston, West Virginia; Rebecca A. Betts, United States Attor-
ney, Stephen M. Horn, Assistant United States Attorney, Charleston,
West Virginia; Ray L. Hampton, II, Special Assistant United States
Attorney, Huntington, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     In these consolidated appeals, Willis and Lanette Fraley ap-

peal the district court’s order granting the appellees’ motion in

limine, denying the Fraleys’ motion for a continuance, and granting

the appellees’ motions for summary judgment.   We have reviewed the

record and the district court’s opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court. See Fraley v. Stoddard, No. CA-97-248-3 (S.D.W. Va. Apr. 9,

1999); Fraley v. United States, No. CA-97-866-3 (S.D.W. Va. Apr. 9,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 3